GRAVES, Presiding Judge.
The relator was duly charged by a grand jury indictment with the crime of murder.
He sued out a writ of habeas corpus before the Plonorable A. C. Winborn, Judge of the Criminal District Court No. 3 of Harris County, Texas, for the purpose of securing bail which had been refused him prior thereto. The matter was heard before the judge, and after hearing the testimony offered by the State, the court refused bail and -committed appellant to the custody of the Sheriff of Harris Comity.
We have carefully read the record and are of the opinion tha-t the trial court was correct in refusing bail.
The judgment of the trial court is therefore affirmed.